Citation Nr: 1822659	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for an appendectomy scar, currently evaluated as 0 percent disabling. 

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety neurosis

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety neurosis. 


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1969 to February 1971.  The Veteran's military discharge documents indicate that the Veteran did not serve in the Republic of Vietnam. 

These issues arrive before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In his May 2014 VA Form 9, the Veteran indicated that he did not desire a Board hearing on the issues listed on the title page.  The Veteran has elected to proceed without a representative. 

The entirety of the Veteran's claims file is found on the Veteran's Benefit Management System (VBMS) and/or Legacy Content Manager (LCM) databases.    

The issue of entitlement to service connection for anxiety neurosis, claimed as Alzheimer's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's appendectomy scar is not painful, measures 6 cm x .5 cm, medically presents as stable, and does not result in any functional limitation.

2. Hypertension was not shown in service or within the initial post-separation year; hypertension diagnosed years after service is not etiologically related to service.

3. Service connection for an anxiety neurosis disability was denied in a January 1972 rating decision; the Veteran did not perfect an appeal and the decision became final.

4. Evidence received since January 1972 is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disability, to include anxiety neurosis.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for an appendectomy scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 7802, 7804, 7805 and 7806 (2018).

2. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2018).

3. The Veteran's acquired psychiatric disability claim may be reopened because new and material evidence has been secured and presented since the final January 1972 rating decision.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2018).

-
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA duties

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

For his claim for entitlement to service connection for hypertension, the Veteran was provided the required VCAA notice in October 2011.  Within this notice, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, 19 Vet. App. 473.  The Veteran was also informed that in order to establish a higher rating for his appendectomy scar, the evidence needed to show a worsening of the disability.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content for the appendectomy scar and hypertension claims decided below.

Relevant to all claims enumerated on the title page, the duty to assist has also been satisfied.  The RO has acquired and associated additional post-service VA and private treatment records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to his claim for entitlement to an increased, compensable rating for an appendectomy scar, the Veteran was afforded a VA examination in November 2011.  The Board finds that the resultant examination report is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  See 38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board notes that its reviews and analyses are conducted in English.  In August 2017, the Board received Spanish-to-English translations for the documents in the Veteran's claims file, which were certified by the translator as true and accurate as required by 28 U.S.C. 1746.  See also U.S. Vet. App. R.3 (h).  Under the VA's duty to assist, the VA must include these documents in the record for consideration during adjudication of the Veteran's claim(s).  See 38 U.S.C. § 5103A (c); 28 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of the Veteran's claims.

II. Law Applicable to Rating an Appendectomy Scar

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is, therefore, essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent rating may be assigned for scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.  Note (1) following DC 7802 provides: A superficial scar is one not associated with underlying soft tissue damage. 

Scars (such as an appendectomy scar) may alternatively be rated under DC 7804, which provides for a 30 percent rating for five or more scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Note 1 provides that an unstable scar is one with frequent loss of covering of skin over the scar.  Note 2 provides that if a scar is both painful and unstable, 10 percent may be added to the rating.  38 C.F.R. § 4.118, DC 7804.

Under DC 7805, scars may also be rated based on any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04.  38 C.F.R. § 4.118, DC 7805.

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  These other Diagnostic Codes are not applicable to the instant claim as the post-operative appendectomy scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  The Veteran has not alleged that his a post-operative appendectomy scar should be rated as disfiguring, and the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

III. Analysis for Appendectomy Scar 

The Veteran's service treatment records (STRs) indicate that he underwent surgical removal of his appendix on March 30, 1970.  Throughout this appeal, the Veteran has sought entitlement to a compensable disability rating for the residuals of his appendectomy. 

During the applicable appeal period, July 2011 to present, three medical treatment reports have been associated with the Veteran's claims file, one government and two non-government.  Nowhere in these three documents is the Veteran's appendectomy scar discussed; therefore, they provide no evidence relevant to this analysis. 

In November 2011, the Veteran underwent a VA examination to determine the current severity of any residuals arising from his in-service appendectomy.  The VA provider did not identify and/or note any painful or unstable scars.  The VA provider noted one linear scar in the right lower quarter, measuring 6 cm x .5 cm. The VA provider identified a non-pigmented, non-tender scar that was barely visible on exam.  The scar was not noted as a limit on the Veteran's function, nor did it impact his ability to work.  The VA provider noted that .001 percent of the total body service area was affected by the appendectomy scar.  

Ultimately, the Board concludes that there is no evidence within the claims file to warrant a compensable rating for the Veteran's appendectomy scar.  In this regard, the scar measures less than 144 square inches (929 sq. cm.)  Accordingly, the criteria for a compensable evaluation under Diagnostic Code 7802 are not met.  Further, the scar is not shown to be unstable or painful.  Accordingly, the criteria for a compensable scar under Diagnostic Code 7804 are not met.  Lastly, the scar does not result in any functional limitation.  Accordingly, the criteria for a compensable evaluation under Diagnostic Code 7805 are not met.  

Therefore, the preponderance of the evidence does not support entitlement to an increased, compensable disability rating for a post-operative appendectomy scar throughout the entire appellate period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim to entitlement for a compensable rating for his appendectomy scar is denied.   

IV. Service Connection in General

In his July 2011 VA Form 21-526b, the Veteran seeks service connection for high blood pressure (hypertension).  

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Cardiovascular diseases (e.g., hypertension) are considered chronic and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

V. Hypertension Analysis

In his July 2011 VA Form 21-526b, the Veteran filed his entitlement claim for service-connection for high blood pressure (hypertension).   

In order to satisfy the chronic presumption for a hypertension claim, the Veteran's medical records must reflect, at minimum, diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran's medical records reflect that he maintains a current diagnosis for hypertension.  See September 2015 Medical Treatment Record.  Meaning, a current diagnosis and, therefore, the first element of a service-connection claim are present for this analysis.  Shedden, 381, F.3d at 1167.

However, review of the Veteran's STRs does not reveal an in-service incurrence of hypertension.   While the Veteran has asserted that he filed a claim for various service connected disabilities within one year of his separation from active service,  thorough Board review of the Veteran's claims file does not reveal an onset of hypertension within the applicable one-year regulatory window.  

The Veteran has not provided a specific assertion as to how his hypertension is directly related to service.  A review of service treatment records shows no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of hypertension.  At the Veteran's February 1969 enlistment examination, his blood pressure reading was 112/60.  The Veteran specifically denied a history of high (or low) blood pressure at the separation examination.

Board review of the record does not reveal the Veteran's diastolic pressure has ever been predominately 100 or above. The first record of a systolic pressure of 160 or above did not occur until March 2001.  Finally, the Veteran's claims file does not indicate that the Veteran had a need for continuous medication for control of hypertension during the applicable one-year window.  Therefore, it is not possible to grant the hypertension claim based on the chronic presumption, as the evidence does not show hypertension manifested to a compensable degree within one year of military discharge.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a), 4.104, DC 7101.

In his March 2012 NOD, the Veteran posits that he filed a claim for hypertension in 1972, which is an assertion not supported by the evidence found in the record.  In the NOD, the Veteran also asserts that clear and unmistakable evidence (CUE) exists in a January 1972 rating decision that denied service connection for various disabilities.  

CUE requires 1) improper application of regulatory provisions; (2) undebatable error; and (3) the decision must have been based on the record and law that existed at the time.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).   

Review of the Veteran's September 1971 application for compensation or pension does not show that the Veteran intended to file a claim for service connection for hypertension.  On the contrary, he wrote that he was filing claims for a hernia and a nervous condition.  There is no other communication from the Veteran that could be interpreted as a claim, either formal or informal, for hypertension prior to the January 1972 rating decision.  Given that the Veteran had not filed a claim for service connection for hypertension prior to the 1972 rating decision, the lack of adjudication of a claim for service connection for hypertension in the 1972 decision was not in error.  

Simply put, the record does not show that the Veteran had hypertension during service or within one year of his separation from active duty.  After weighing the evidence, the Board finds that the preponderance of the evidence is against the Veteran's hypertension claim.  The Board notes that the Veteran is currently diagnosed with hypertension; meaning, the first element of a service-connection claim is satisfied.  Shedden, 381, F.3d at 1167.  However, the second element, an in-service incurrence, is not found within the Veteran's claims file.  Id.  Therefore, the hypertension claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App at 53.

VI. New and Material Evidence

Service connection for anxiety neurosis was initially denied in a January 1972 rating decision as the record did not show an in-service incurrence for any acquired psychiatric disability.  The Veteran did not perfect an appeal of this decision, and it became final.  See 38 C.F.R. § 20.302 .

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156.  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Additionally, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159 (c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The AOJ's November 2011 rating decision confirmed and continued the 1972 denial of service connection for an acquired psychiatric disability; the AOJ concluded that the evidence did not support an in-service incurrence.  In his March 2012 NOD, the Veteran posits that there is correlation between his currently diagnosed Alzheimer's disease, a November 1971 diagnosis for anxiety neurosis, and his in-service anxiety.  In August 2017, VA received correspondence from Dr. MJ, which confirmed a diagnosis of rapid progressive dementia Alzheimer type.  The Board finds that the Alzheimer's diagnosis, when paired with the Veteran's contention that it arises from a psychiatric condition diagnosed in 1971, is sufficient to satisfy the "low" standard for new and material evidence.  See Shade, 24 Vet. App. at 117.  Therefore, the previously disallowed claim for service connection for an acquired psychiatric disability is reopened.



ORDER

Entitlement to an increased rating for an appendectomy scar, currently evaluated as 0 percent disabling, is denied.

Entitlement to service connection for hypertension is denied.

New and material evidence having been received, the previously disallowed claim for service connection for an acquired psychiatric disability is reopened.


REMAND

The Veteran's asserts that his current psychiatric disorder and/or Alzheimer's disease are etiologically related to service.  On remand, he should be afforded a VA examination to ascertain whether his current mental health disabilities are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a medical provider for an opinion with respect to the Veteran's diagnosed psychiatric disabilities.  If necessary, schedule the Veteran for an additional psychiatric examination. 

After a review of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric disorders were present in service, were caused by service, or were otherwise related to service. 

The examiner is specifically asked to provide his/her opinion as to whether the Veteran's claims file supports the conclusion that psychoses were present during service or within a year of discharge from active duty.   

In formulating his/her opinion, the examiner is asked to specifically reference and discuss the significance, if any, of the November 1971 diagnosis of anxiety neurosis, as it relates to the Veteran's current psychiatric diagnoses (i.e., whether the anxiety neurosis in November 1971 was a manifestation of any currently-diagnosed psychiatric disorders). 

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

2. After accomplishing any additional development deemed appropriate, the AOJ should readjudicate the claim.  If the benefits sought in connection with the claim remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


